39 N.Y.2d 770 (1976)
Offset Paperback Mfrs., Inc., Respondent,
v.
Banner Press, Inc., Appellant.
Court of Appeals of the State of New York.
Argued March 25, 1976.
Decided April 27, 1976.
Jerome R. Halperin, P. C., for appellant.
Roy D. Toulan and Simeon Brinberg for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*772MEMORANDUM.
In this action to recover for goods sold and delivered, defendant concedes the correctness of the Appellate Division's order awarding plaintiff partial summary judgment. We cannot consider his application for a stay of enforcement of that judgment made for the first time in this court. The grant or denial of such a stay lies within the sound discretion of the court below (CPLR 3212, subd [e]; 4 Weinstein-Korn-Miller, NY Civ Prac, par 3212.09; Cohen and Karger, Powers of the New York Court of Appeals, § 151, p 597).
Accordingly, the order must be affirmed.
Order affirmed, with costs, in a memorandum.